824   -




              OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                      AUSTIN
GROVER  SELLERS
ATTORNIY GLNIIIAL




    Ronoroblo aorgo a. !3h8ppud
    Oomptro~ler o? ?ubl.io~ooou~ta
    Aortia,     mm8
                                                                                     825




BOnOr8b18 0OOl'E8H. Sh8ppard - plgS 2


nOtUy  OOUld    8till lX8rO180 hi8 nOt8rl.81iuOtlOn8 iOr his
OWS prlV8t8 grin 8OOOrdiB8 to th8 prOVi8lOM Of hJW md8r
whloh ho qU81tii9d.     we 8180 took nota Of the f8Ot that al1
St8t8 d8p8ZtWllt8    in 8Or?rill&OUt th8ir ttUlOtiOll0 h8V8 8
k88n nn8d for thl8 tlp0 ef 8OrVlO8 for whloh 110 prOVl8lOn
hn8 b8.k Md8,

               In VOID r8qUO8t      YOU piOB8Ilt8 QM8tiOn            whloh 18
rO*di1f 6~8tln~Ul8h~b18 fl'Omthat             iIbVO1Vin6l B Ob r y b o nd.
you   hare   88k86   about  tbs   8uthorlty     0r the state to pay ror
 the pUr8h888 Of notary 88818 and othrr 8qUipWNlt                    Xi808888ry
 to prrform th8 QUti@8        Of 8 not8rr     publlo.      A88ti&        that 8
propor rpproprirtlon pro~lrion lxi8tr 8othOrisln(l tho ~8~0
m8nt Of 8UOh OS$8nW, ‘118 880 no 18681             Obj8OtiOn        to the PII-
tint    Of the88   it858   pI'Oot148d  th.1 8r8 t0 b8 k8.d lXO3ll81VO1T
cd St8t8.8 b~8iflO88. vnllk8 thr 8okry bond 8ltuatitm,                         tho
8qUlpmat laquirod~aboot           08II b8 r8t8in8d      in th8      l281U81T8
w88088iOn       Of th8 S-t8     8lld it8   IA88 t88triOt.d        tb State'8
bUsin       Only.    ff WO 8r@ OOrT8Ot    in OtS      888UIil&JtiOll   IUdO
abOv8, W8 think      YOU rOtid    be 8uthOrlSOd      t0 pa88 iOr p8y-
Iwit the lOOOut         in qU88tiOn.

                                         very truly JOUX8

                                    ATTORNBY
                                    ATTORNBY    GlWEiUL
                                                GlWEiUL    OF TEXAS
                                                              TEXAS




                                    BY
                                    BY
                                                    Eug8no Alti8
                                                       A88i8tmt
                                                       A88l8tant